PER CURIAM.
Whereas, the judgment of this court was entered on the 20th day of November, 1958 (Fla.App., 106 So.2d 600) affirming the judgment of the Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed July 10, 1959 (Fla., 113 So.2d 547) quashed this court’s judgment of affirmance; and
Whereas, by the mandate of the Supreme Court of Florida now lodged in this court the cause was remanded with directions to enter an order consistent with the said judgment and opinion of the Supreme Court of Florida;
Therefore, it is ordered that the judgment and decision of this court, filed in this cause on November 20, 1958, is withdrawn and vacated, and the said judgment of the circuit court appealed from in this cause is reversed and the cause is remanded for further proceedings according to law and consistent with the opinion and judgment of the Supreme Court of Florida aforesaid; costs allowed shall be taxed in the Circuit Court (Rule 3.16, subd. b, Florida Appellate Rules, 31 F.S.A.).
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.